 

Exhibit 10.1

FIRST AMENDMENT TO THE TAX SHARING AGREEMENT

This First Amendment, dated as of October 3, 2014 (this “First Amendment”), to
the Tax Sharing Agreement dated as of August 27, 2014 (the “Agreement”), is
entered into by and between Liberty Interactive Corporation, a Delaware
corporation, and Liberty TripAdvisor Holdings, Inc., a Delaware
corporation.  Unless otherwise stated herein, capitalized terms used in this
First Amendment shall have the meaning ascribed to such terms in the Agreement.

RECITALS

WHEREAS, the parties have entered into the Agreement which governs the
allocation of liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and certain other matters relating to Taxes; and

WHEREAS, the parties now wish to amend the Agreement in certain respects as
provided herein to clarify the intent of the parties with respect to a defined
term in the Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth below, the parties hereto agree as follows:

1. The Agreement is amended by replacing the defined term “Compensatory Equity
Interests” (including the related definition) in Section 1 of the Agreement with
the following defined term (and related definition):

“‘Compensatory Equity Interests’ means options, stock appreciation rights,
restricted stock, stock units or other rights with respect to Distributing Stock
or Spinco Stock that are granted on or prior to the Distribution Date by
Distributing, Spinco or any of their respective Subsidiaries in connection with
employee, independent contractor or director compensation or other employee
benefits (including, for the avoidance of doubt, options, stock appreciation
rights, restricted stock, stock units or other rights issued in respect of any
of the foregoing by reason of the Distribution or any subsequent transaction).”

2. Except as otherwise expressly provided herein, the Agreement shall continue
in full force and effect without modification.

3. General Provisions. 

Governing Law.

 THIS FIRST AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE PRINCIPLES OF
CONFLICTS OF LAW THEREOF.  Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter



--------------------------------------------------------------------------------

 

 

arising out of or in connection with, this First Amendment will be brought
exclusively in the Delaware Chancery Court, or, if the Delaware Chancery Court
does not have subject matter jurisdiction, in the federal courts located in the
State of Delaware.  Each of the parties hereby consents to personal jurisdiction
in any such action, suit or proceeding brought in any such court (and of the
appropriate appellate courts therefrom) and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum.  Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court.  Without limiting the foregoing,
each party agrees that service of process on such party as provided in Section
8.6 of the Agreement shall be deemed effective service of process on such party.

Counterparts.

 This First Amendment may be executed in two or more identical counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same agreement. This First Amendment may be delivered by
facsimile transmission of a signed copy thereof.

Effective Time.

 This First Amendment is entered into on the date recited above and shall be
effective as of the Distribution Date.

Authorization, Etc.

 Each of the parties hereto hereby represents and warrants that it has the power
and authority to execute, deliver and perform this First Amendment, that this
First Amendment has been duly authorized by all necessary corporate action on
the part of such party, that this First Amendment constitutes a legal, valid and
binding obligation of such party and that the execution, delivery and
performance of this First Amendment by such party does not contravene or
conflict with any provision of law or of its charter or bylaws or any agreement,
instrument or order binding such party.





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by the respective officers as of the date set forth above.

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

/s/ Albert Rosenthaler

Name:

Albert Rosenthaler

Title:

Senior Vice President

 

 

LIBERTY TRIPADVISOR HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Tim Lenneman

Name:

Tim Lenneman

Title:

Vice President

 



--------------------------------------------------------------------------------